DETAILED ACTION
Claims 21-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities:
Claim 35 seems to include a typographical error. Specifically, a period (.) is missing from the end of the claim limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 27, 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0034199 A1 to Pollock in view of U.S. Pub. No. 20050119984 A1 to Rouvellou et al.

As to claim 21, Pollock teaches a computer-implemented system for managing application programming interface (API) information, the system comprising: 
at least one processor (figure 1/Processor 702); 
an API database storing data associated with APIs, each API being associated with at least one computer system (database); and 
at least one memory (figure 1/Memory 710) containing instructions that, when executed by the at least one processor, cause the processor to perform operations comprising: 
receiving an API registration request and API data associated with an API (API requests) (“...The API gateway 110 is configured to observe, receive, and/or handle API requests. In various embodiments, the API gateway receives an API request, forwards the API request to the backend API, and relays a response to the API request. The API gateway may intercept information provided to terminal 102 in association with the API request. The API gateway may determine operations to perform and resources to obtain based on the API request. The API gateway may parse an API request to determine requested operations and data to be obtained from backend API 140...In operation, client 102 makes a call (e.g., interacts with an API such as making an API request). The API gateway 110 observes the call, forward the call for processing, and analyzer 120 automatically generates API documentation according to one or more of the processes described herein. For example, an API gateway receives an API request from the client, services the API request based on a backend API, and provides an API response. Responsive to receiving the API request, the API gateway forwards the API request to an analyzer 120. In some embodiments, the analyzer observes interactions between the API gateway and the backend API. The analyzer processes the API request, e.g., determining request data and/or response data, and automatically produces API documentation that is both machine-readable and human-readable...Based on the determined request data and response data, the analyzer 120 generates API documentation 104. In various embodiments, analyzer 120 is further configured to update API documentation and/or generate an alert if a change is detected...” paragraphs 0021/0028/0033/0036), 
the API data comprising access information, the access information identifying a group of entities permitted to access the API (determination of authentication type includes determining authentication protocols used such as OAuth, key and secret pair, API key, and the like) (“...At 204, one or more interaction parameters are determined based on the API interaction. In various embodiments, the API interaction is analyzed to determine the interaction parameter(s). The API interaction may be parsed to determine parameters such as syntactical elements, flags, content, and other attributes. By way of non-limiting example, data that can be determined from an API request includes hostname, HTTP method, security, authentication type, request path (e.g., products requested), and parameters. For example, the hostname may be determined by reading until the end of a string in the API request, where the string that is read is in an expected position in the request. That is, if a format of a request is expected to include the hostname in the first position, then the first string is parsed to determine the name of the host. Specific types of interaction parameters may be determined for specific types of API interactions. For example, request parameters may be determined from API requests and response parameters may be determined from API responses...Referring to the example API request shown in FIG. 1B, based on “curl ‘https://api.example.com/v1/products’ -X POST -d ‘{“name”: “Blue Shoe”, “price”: 33.33}’,” the following interaction parameters can be determined and/or derived. In the example of FIG. 1B, analyzer 120 determines by parsing the API request that the hostname is “api.example.com,” the HTTP method is “POST,” and the parameters are “JSON->name{String}” and “price{Decimal}.” In this example, security, authentication type, and request path are not determined. In various embodiments, determination of authentication type includes determining authentication protocols used such as OAuth, key and secret pair, API key, and the like. By way of non-limiting example, data that can be determined from an API response includes response code including errors, response message, and response data...” paragraphs 0037/0038); 
generating documentation associated with the API based on the API registration request (“...The analyzer 120 is configured to generate API documentation based on traffic data. The API documentation may be generated based on live traffic data or on previously stored traffic data. In some embodiments, the analyzer generates documentation based on traffic data observed as part of proxying logic. In one aspect, API documentation can be generated while the API is being developed or observed. In another aspect, API documentation can be generated for previously-developed APIs including legacy APIs. In some embodiments, the analyzer generates documentation based on data obtained from complementary data sources such as existing code and/or API definitions. The complementary data sources may enhance automatically-generated API documentation by using existing information about the API. For example, complementary data such as engineering documented code may be merged into the API auto-generation process to, among other things, validate auto-generated documentation against engineering specified documentation or enriching auto-generated documentation with more technical descriptions found in the code...” paragraphs 0022/0025/0026/0033); and 
storing the generated documentation and the API data in the API database (database), wherein the system is configured to connect a user device to the API data in response to a request (“...In the example shown in FIG. 1B, API interactions observed by the API gateway 110 include an API request and response. An API request is “curl ‘https://api.example.com/v1/products’ -X POST -d ‘{“name”: “Blue Shoe”, “price”: 33.33}’”. This API request creates product information, and submits data to be processed by backend API 140. For example, when product information is created, a corresponding entry is stored in a database. The curl command combines HTML, scripting, and computing (e.g., Java, C++, etc.)...” paragraph 0030).  
Pollock is silent with reference to generating a rule set for generating code using the API based on the API registration request, the rule set being configured for use by the system to generated code associated with the API when a user from among the group of entities is connected to the API.
Rouvellou teaches generating a rule set (one or more Rules Sets comprising Rules and/or Templates to one or more target environments) for generating code using the API based on the API registration request, the rule set being configured for use by the system to generated code associated with the API when a user from among the group of entities is connected to the API (“...The Code Generation 900 component transforms "business" user authored logic into an executable form based on the target execution environment. The Code Generation Tool 910 receives commands (from a human, or machine) to perform a transformation for one or more Rules Sets comprising Rules and/or Templates to one or more target environments. In one preferred embodiment, the Code Generation Tool 910 presents a list of available Rule Sets from which to choose; the user selects one or more of these Rule Sets; the user selects a target environment (perhaps Java); the user indicates to proceed with code generation; the Code Generation Tool 910 produces a suitable deployable entity (e.g., Java class files)...In order to present a list of available Rule Sets, the Code Generation Tool 910 utilizes the Logic Accessing API 941 to retrieve relevant artifacts from the Library 960 via the Artifact Management API 950. Once the Rule Set(s) to be transformed into executable form have been identified, the Code Generation Tool 910 utilizes Vocabulary Accessing API 940 to manufacture executable statements corresponding to the sentences of vocabulary terms specified in the "business" user authored logic. The transformation is accomplished by utilizing the Code Generator API 920 with the Code Generator Plug-in Type(s) 930 appropriate for the target environment(s) to produce executable form(s) for the Executables Repository 970...” paragraphs 0108/0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Pollock with the teaching of Rouvellou because the teaching of Rouvellou would improve the system of Pollock by providing a Code Generation Tool that produces a suitable deployable entity (e.g., Java class files) (Rouvellou paragraph 0108).

As to claim 22, Pollock teaches the computer-implemented system of claim 21, wherein the API registration request and API data are received from a user device configured to use the API (“...The API gateway 110 is configured to observe, receive, and/or handle API requests. In various embodiments, the API gateway receives an API request, forwards the API request to the backend API, and relays a response to the API request. The API gateway may intercept information provided to terminal 102 in association with the API request. The API gateway may determine operations to perform and resources to obtain based on the API request. The API gateway may parse an API request to determine requested operations and data to be obtained from backend API 140...In operation, client 102 makes a call (e.g., interacts with an API such as making an API request). The API gateway 110 observes the call, forward the call for processing, and analyzer 120 automatically generates API documentation according to one or more of the processes described herein. For example, an API gateway receives an API request from the client, services the API request based on a backend API, and provides an API response. Responsive to receiving the API request, the API gateway forwards the API request to an analyzer 120. In some embodiments, the analyzer observes interactions between the API gateway and the backend API. The analyzer processes the API request, e.g., determining request data and/or response data, and automatically produces API documentation that is both machine-readable and human-readable...Based on the determined request data and response data, the analyzer 120 generates API documentation 104. In various embodiments, analyzer 120 is further configured to update API documentation and/or generate an alert if a change is detected...” paragraphs 0021/0028/0033/0036).  

As to claim 24, Pollock teaches the computer-implemented system of claim 21, wherein the API data comprises at least one of: index information, identification information, permission level authorization information, introduction notes, rules, development and debugging notes, or a record of previous use of the API (“...At 204, one or more interaction parameters are determined based on the API interaction. In various embodiments, the API interaction is analyzed to determine the interaction parameter(s). The API interaction may be parsed to determine parameters such as syntactical elements, flags, content, and other attributes. By way of non-limiting example, data that can be determined from an API request includes hostname, HTTP method, security, authentication type, request path (e.g., products requested), and parameters. For example, the hostname may be determined by reading until the end of a string in the API request, where the string that is read is in an expected position in the request. That is, if a format of a request is expected to include the hostname in the first position, then the first string is parsed to determine the name of the host. Specific types of interaction parameters may be determined for specific types of API interactions. For example, request parameters may be determined from API requests and response parameters may be determined from API responses...Referring to the example API request shown in FIG. 1B, based on “curl ‘https://api.example.com/v1/products’ -X POST -d ‘{“name”: “Blue Shoe”, “price”: 33.33}’,” the following interaction parameters can be determined and/or derived. In the example of FIG. 1B, analyzer 120 determines by parsing the API request that the hostname is “api.example.com,” the HTTP method is “POST,” and the parameters are “JSON->name{String}” and “price{Decimal}.” In this example, security, authentication type, and request path are not determined. In various embodiments, determination of authentication type includes determining authentication protocols used such as OAuth, key and secret pair, API key, and the like. By way of non-limiting example, data that can be determined from an API response includes response code including errors, response message, and response data...” paragraphs 0037/0038).  

As to claim 27, Pollock teaches the computer-implemented system of claim 21, the documentation is generated based on the API data (“...The analyzer 120 is configured to generate API documentation based on traffic data. The API documentation may be generated based on live traffic data or on previously stored traffic data. In some embodiments, the analyzer generates documentation based on traffic data observed as part of proxying logic. In one aspect, API documentation can be generated while the API is being developed or observed. In another aspect, API documentation can be generated for previously-developed APIs including legacy APIs. In some embodiments, the analyzer generates documentation based on data obtained from complementary data sources such as existing code and/or API definitions. The complementary data sources may enhance automatically-generated API documentation by using existing information about the API. For example, complementary data such as engineering documented code may be merged into the API auto-generation process to, among other things, validate auto-generated documentation against engineering specified documentation or enriching auto-generated documentation with more technical descriptions found in the code...” paragraphs 0022/0025/0026/0033).  

As to claim 35, Pollock teaches the computer-implemented system of claim 21, wherein the operations further comprising receiving an API update request and additional API data (“...Based on the determined request data and response data, the analyzer 120 generates API documentation 104. In various embodiments, analyzer 120 is further configured to update API documentation and/or generate an alert if a change is detected...” paragraph 0033).

As to claim 36, Pollock teaches the computer-implemented system of claim 35, wherein the operations further comprising updating at least the rule set or the documentation (“...Based on the determined request data and response data, the analyzer 120 generates API documentation 104. In various embodiments, analyzer 120 is further configured to update API documentation and/or generate an alert if a change is detected...” paragraph 0033).

As to claim 37, Pollock teaches the computer-implemented system of claim 36, the operations further comprising sending a notification to at least one computer system (“...Based on the determined request data and response data, the analyzer 120 generates API documentation 104. In various embodiments, analyzer 120 is further configured to update API documentation and/or generate an alert if a change is detected...” paragraph 0033).

  As to claim 39, see the rejection of claim 21 above.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0034199 A1 to Pollock in view of U.S. Pub. No. 20050119984 A1 to Rouvellou et al. as applied to claim 21 above, and further in view of C.N. No. 102880455 A to Hughes.

As to claim 23, Pollock as modified by Rouvellou teaches the computer-implemented system of claim 21, however it is silent with reference to wherein the API registration request and API data are received from a user device in a fulfillment optimization system configured to compute a promised delivery date for a product.  
Hughes teaches wherein the API registration request and API data are received from a user device in a fulfillment optimization system configured to compute a promised delivery date (delivery date) for a product (“...server 104 further comprising publishing subsystem 728. software products (e.g., specification, design and development program) data related to distribution subsystem 728 can track and store using the domain 204 In one embodiment, the publishing sub-system 728 includes request entity of the product 208, domain 204 of the entrance point and the exit point, effective date such as request date and delivery date in the illustrative information of name and/or nickname of the developer of product development. publishing subsystem 728 can further comprise detailed functional information about the product, such as a technique for developing product supported computing environment and other information. In some embodiments, the previously issued software product for updating and repairing, described above. In this case, the distribution sub-system 728 can be conveniently identified with the older version of the product entity 208, then transmitting and issuing updating lower in a condition of application version. In some cases, release may also be used as source code management system to system 728, thereby allowing various version branch of previously developed software product into a different software product having a common origin...” paragraph 0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Pollock and Rouvellou with the teaching of Hughes because the teaching of Hughes would improve the system of Pollock and Rouvellou by providing a design, development and distribution of software packages timely.

Claims 25, 28-33, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0034199 A1 to Pollock in view of U.S. Pub. No. 20050119984 A1 to Rouvellou et al. as applied to claim 21 above, and further in view of U.S. Pub. No. 2015/0254560 A1 to Laredo et al.

As to claim 25, Pollock as modified by Rouvellou teaches the computer-implemented system of claim 21, however it is silent with reference to wherein the group of entities identified by the access information comprises at least one of: any user, any API, or any computer system.  
Laredo teaches wherein the group of entities (Profiles 236) identified by the access information comprises at least one of: any user, any API, or any computer system (Step 404) (“...Application programming interface user database 220 stores names and identification numbers associated with a plurality of different application programming interface users. An application programming interface user may be an application programming interface developer or may be an application programming interface consumer. An application programming interface developer creates and publishes application programming interfaces for use by application programming interface consumers. Application programming interface consumers use the published application programming interfaces to create new software service applications or modify existing software service applications...Application programming interface user database 220 also stores profiles 236. Profiles 236 represent a plurality of different profiles for the plurality of different users. In other words, each user within application programming interface user database 220 is associated with a set of one or more profiles within profiles 236. Each profile may contain information, such as, for example, name and identifier of a particular user; account information associated with the particular user; a user name, password, and biometric data associated with the particular user; a role and/or position of the particular user within an enterprise; names and identifiers of all application programming interfaces and composite application programming interfaces the particular user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces corresponding to the application programming interfaces associated with the particular user; and names and identifiers of all software service applications related to the application programming interfaces and composite application programming interfaces associated with the user and their dependent application programming interfaces...After receiving the request from the user to connect to the application programming interface database in step 402, the computer retrieves all application programming interfaces associated with the user and their dependent application programming interfaces from the application programming interface database based on a profile of the user (step 404). The application programming interfaces associated with the user and their dependent application programming interfaces may be, for example, one or more of application programming interfaces 230 and/or composite application programming interfaces 232 in FIG. 2. The profile of the user may be, for example, a user profile in profiles 236 in FIG. 2. The profile may include information, such as, for example, name and identifier of the user; a role of the user; names and identifiers of all application programming interfaces the user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces; and names and identifiers of all software service applications related to the application programming interfaces associated with the user and their dependent application programming interfaces...” paragraphs 0035/0036/0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Pollock and Rouvellou with the teaching of Laredo because the teaching of Laredo would improve the system of Pollock and Rouvellou by allowing for authorized user access to software packages.

As to claim 26, Pollock as modified by Rouvellou teaches the computer-implemented system of claim 21, however it is silent with reference to wherein the group of entities identified by the access information comprises at least one of: a particular group of users, APIs, or computer systems given access; a particular group of users, APIs, or computer systems not given access; or an access criteria of receiving a request to connect to the API.
Laredo teaches wherein the group of entities identified by the access information comprises at least one of: a particular group of users, APIs, or computer systems given access; a particular group of users, APIs, or computer systems not given access; or an access criteria of receiving a request to connect to the API (Step 404) (“...Application programming interface user database 220 stores names and identification numbers associated with a plurality of different application programming interface users. An application programming interface user may be an application programming interface developer or may be an application programming interface consumer. An application programming interface developer creates and publishes application programming interfaces for use by application programming interface consumers. Application programming interface consumers use the published application programming interfaces to create new software service applications or modify existing software service applications...Application programming interface user database 220 also stores profiles 236. Profiles 236 represent a plurality of different profiles for the plurality of different users. In other words, each user within application programming interface user database 220 is associated with a set of one or more profiles within profiles 236. Each profile may contain information, such as, for example, name and identifier of a particular user; account information associated with the particular user; a user name, password, and biometric data associated with the particular user; a role and/or position of the particular user within an enterprise; names and identifiers of all application programming interfaces and composite application programming interfaces the particular user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces corresponding to the application programming interfaces associated with the particular user; and names and identifiers of all software service applications related to the application programming interfaces and composite application programming interfaces associated with the user and their dependent application programming interfaces...After receiving the request from the user to connect to the application programming interface database in step 402, the computer retrieves all application programming interfaces associated with the user and their dependent application programming interfaces from the application programming interface database based on a profile of the user (step 404). The application programming interfaces associated with the user and their dependent application programming interfaces may be, for example, one or more of application programming interfaces 230 and/or composite application programming interfaces 232 in FIG. 2. The profile of the user may be, for example, a user profile in profiles 236 in FIG. 2. The profile may include information, such as, for example, name and identifier of the user; a role of the user; names and identifiers of all application programming interfaces the user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces; and names and identifiers of all software service applications related to the application programming interfaces associated with the user and their dependent application programming interfaces...” paragraphs 0035/0036/0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Pollock and Rouvellou with the teaching of Laredo because the teaching of Laredo would improve the system of Pollock and Rouvellou by allowing for authorized user access to software packages.

As to claim 28, Pollock as modified by Rouvellou teaches the computer-implemented system of claim 27, however it is silent with reference to the operations further comprising: receiving an input from a user device; identifying the API as a target API of the input; in response to the input, performing at least one of: retrieving the documentation or generating source code associated with the target API; and providing the user device with the at least one of the documentation or the generated source code.  
Laredo teaches the operations further comprising: receiving an input from a user device; identifying the API as a target API of the input; in response to the input, performing at least one of: retrieving the documentation or generating source code associated with the target API; and providing the user device with the at least one of the documentation or the generated source code (“...Application programming interface user database 220 stores names and identification numbers associated with a plurality of different application programming interface users. An application programming interface user may be an application programming interface developer or may be an application programming interface consumer. An application programming interface developer creates and publishes application programming interfaces for use by application programming interface consumers. Application programming interface consumers use the published application programming interfaces to create new software service applications or modify existing software service applications...Application programming interface user database 220 also stores profiles 236. Profiles 236 represent a plurality of different profiles for the plurality of different users. In other words, each user within application programming interface user database 220 is associated with a set of one or more profiles within profiles 236. Each profile may contain information, such as, for example, name and identifier of a particular user; account information associated with the particular user; a user name, password, and biometric data associated with the particular user; a role and/or position of the particular user within an enterprise; names and identifiers of all application programming interfaces and composite application programming interfaces the particular user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces corresponding to the application programming interfaces associated with the particular user; and names and identifiers of all software service applications related to the application programming interfaces and composite application programming interfaces associated with the user and their dependent application programming interfaces...After receiving the request from the user to connect to the application programming interface database in step 402, the computer retrieves all application programming interfaces associated with the user and their dependent application programming interfaces from the application programming interface database based on a profile of the user (step 404). The application programming interfaces associated with the user and their dependent application programming interfaces may be, for example, one or more of application programming interfaces 230 and/or composite application programming interfaces 232 in FIG. 2. The profile of the user may be, for example, a user profile in profiles 236 in FIG. 2. The profile may include information, such as, for example, name and identifier of the user; a role of the user; names and identifiers of all application programming interfaces the user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces; and names and identifiers of all software service applications related to the application programming interfaces associated with the user and their dependent application programming interfaces...” paragraphs 0035/0036/0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Pollock and Rouvellou with the teaching of Laredo because the teaching of Laredo would improve the system of Pollock and Rouvellou by allowing for authorized user access to software packages.

As to claim 29, Pollock teaches the computer-implemented system of claim 28, the operations further comprising: determining that a supplemental source code (complementary data sources) associated with at least one API different from the target API is responsive to the input and generating the supplemental source code associated with the at least one API different from the target API, the supplemental source code being added to the generated source code (“...The analyzer 120 is configured to generate API documentation based on traffic data. The API documentation may be generated based on live traffic data or on previously stored traffic data. In some embodiments, the analyzer generates documentation based on traffic data observed as part of proxying logic. In one aspect, API documentation can be generated while the API is being developed or observed. In another aspect, API documentation can be generated for previously-developed APIs including legacy APIs. In some embodiments, the analyzer generates documentation based on data obtained from complementary data sources such as existing code and/or API definitions. The complementary data sources may enhance automatically-generated API documentation by using existing information about the API. For example, complementary data such as engineering documented code may be merged into the API auto-generation process to, among other things, validate auto-generated documentation against engineering specified documentation or enriching auto-generated documentation with more technical descriptions found in the code...” paragraphs 0022/0025/0026/0033).  

As to claim 30, Pollock as modified by Rouvellou teaches the computer-implemented system of claim 28, wherein: the input includes at least one keyword; and the API is identified as the target API based on the at least one keyword.  
Laredo teaches the computer-implemented system of claim 28, wherein: the input includes at least one keyword; and the API is identified as the target API based on the at least one keyword (“...User application programming interface searches 244 represent a plurality of different application programming interface searches performed by the plurality of different users on application programming interface database 218. User application programming interface searches 244 include keywords/phrases 252. Keywords/phrases 252 represent a plurality of different search terms frequently used by the plurality of different users over a predetermined period of time to locate particular application programming interfaces and/or composite application programming interfaces. The predetermined period of time may be, for example, one week, one month, three months, six months, one year, or any other increment of time, such as minutes, hours, or days...” paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Pollock and Rouvellou with the teaching of Laredo because the teaching of Laredo would improve the system of Pollock and Rouvellou by providing a mechanism of using specialized strings to make requests for services on computers.

As to claim 31, Pollock teaches the computer-implemented system of claim 28, wherein the API is identified as the target API based on a record of use of the API (In another aspect, API documentation can be generated for previously-developed APIs including legacy APIs) (“...The analyzer 120 is configured to generate API documentation based on traffic data. The API documentation may be generated based on live traffic data or on previously stored traffic data. In some embodiments, the analyzer generates documentation based on traffic data observed as part of proxying logic. In one aspect, API documentation can be generated while the API is being developed or observed. In another aspect, API documentation can be generated for previously-developed APIs including legacy APIs. In some embodiments, the analyzer generates documentation based on data obtained from complementary data sources such as existing code and/or API definitions. The complementary data sources may enhance automatically-generated API documentation by using existing information about the API. For example, complementary data such as engineering documented code may be merged into the API auto-generation process to, among other things, validate auto-generated documentation against engineering specified documentation or enriching auto-generated documentation with more technical descriptions found in the code...” paragraphs 0022/0025/0026/0033).  

As to claim 32, Pollock as modified by Rouvellou teaches the computer-implemented system of claim 28, however it is silent with reference to wherein the API is identified as the target API based on at least one of: a search history associated with the user device, selection history associated with the user device, or using history associated with the user device.  
Laredo teaches wherein the API is identified as the target API based on at least one of: a search history associated with the user device, selection history associated with the user device, or using history associated with the user device (Step 404) (“...Application programming interface user database 220 stores names and identification numbers associated with a plurality of different application programming interface users. An application programming interface user may be an application programming interface developer or may be an application programming interface consumer. An application programming interface developer creates and publishes application programming interfaces for use by application programming interface consumers. Application programming interface consumers use the published application programming interfaces to create new software service applications or modify existing software service applications...Application programming interface user database 220 also stores profiles 236. Profiles 236 represent a plurality of different profiles for the plurality of different users. In other words, each user within application programming interface user database 220 is associated with a set of one or more profiles within profiles 236. Each profile may contain information, such as, for example, name and identifier of a particular user; account information associated with the particular user; a user name, password, and biometric data associated with the particular user; a role and/or position of the particular user within an enterprise; names and identifiers of all application programming interfaces and composite application programming interfaces the particular user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces corresponding to the application programming interfaces associated with the particular user; and names and identifiers of all software service applications related to the application programming interfaces and composite application programming interfaces associated with the user and their dependent application programming interfaces...After receiving the request from the user to connect to the application programming interface database in step 402, the computer retrieves all application programming interfaces associated with the user and their dependent application programming interfaces from the application programming interface database based on a profile of the user (step 404). The application programming interfaces associated with the user and their dependent application programming interfaces may be, for example, one or more of application programming interfaces 230 and/or composite application programming interfaces 232 in FIG. 2. The profile of the user may be, for example, a user profile in profiles 236 in FIG. 2. The profile may include information, such as, for example, name and identifier of the user; a role of the user; names and identifiers of all application programming interfaces the user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces; and names and identifiers of all software service applications related to the application programming interfaces associated with the user and their dependent application programming interfaces...” paragraphs 0035/0036/0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Pollock and Rouvellou with the teaching of Laredo because the teaching of Laredo would improve the system of Pollock and Rouvellou by allowing for authorized user access to software packages.

As to claim 33, Pollock as modified by Rouvellou teaches the computer-implemented system of claim 28, however it is silent with reference to the operations further comprising: providing a list of APIs to the user device, the list being based on the input and including the API; receiving a selection of the API from the user device, wherein the API is identified as the target API based on the received selection.  
Laredo teaches the operations further comprising: providing a list of APIs to the user device, the list being based on the input and including the API; receiving a selection of the API from the user device, wherein the API is identified as the target API based on the received selection (Step 404) (“...Application programming interface user database 220 stores names and identification numbers associated with a plurality of different application programming interface users. An application programming interface user may be an application programming interface developer or may be an application programming interface consumer. An application programming interface developer creates and publishes application programming interfaces for use by application programming interface consumers. Application programming interface consumers use the published application programming interfaces to create new software service applications or modify existing software service applications...Application programming interface user database 220 also stores profiles 236. Profiles 236 represent a plurality of different profiles for the plurality of different users. In other words, each user within application programming interface user database 220 is associated with a set of one or more profiles within profiles 236. Each profile may contain information, such as, for example, name and identifier of a particular user; account information associated with the particular user; a user name, password, and biometric data associated with the particular user; a role and/or position of the particular user within an enterprise; names and identifiers of all application programming interfaces and composite application programming interfaces the particular user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces corresponding to the application programming interfaces associated with the particular user; and names and identifiers of all software service applications related to the application programming interfaces and composite application programming interfaces associated with the user and their dependent application programming interfaces...After receiving the request from the user to connect to the application programming interface database in step 402, the computer retrieves all application programming interfaces associated with the user and their dependent application programming interfaces from the application programming interface database based on a profile of the user (step 404). The application programming interfaces associated with the user and their dependent application programming interfaces may be, for example, one or more of application programming interfaces 230 and/or composite application programming interfaces 232 in FIG. 2. The profile of the user may be, for example, a user profile in profiles 236 in FIG. 2. The profile may include information, such as, for example, name and identifier of the user; a role of the user; names and identifiers of all application programming interfaces the user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces; and names and identifiers of all software service applications related to the application programming interfaces associated with the user and their dependent application programming interfaces...” paragraphs 0035/0036/0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Pollock and Rouvellou with the teaching of Laredo because the teaching of Laredo would improve the system of Pollock and Rouvellou by allowing for authorized user access to software packages.

As to claim 38, Pollock as modified by Rouvellou teaches the computer-implemented system of claim 37, however it is silent with reference to wherein the at least one computer system was identified as part of the group of entities permitted to access the API.  
Laredo teaches wherein the at least one computer system was identified as part of the group of entities permitted to access the API (Step 404) (“...Application programming interface user database 220 stores names and identification numbers associated with a plurality of different application programming interface users. An application programming interface user may be an application programming interface developer or may be an application programming interface consumer. An application programming interface developer creates and publishes application programming interfaces for use by application programming interface consumers. Application programming interface consumers use the published application programming interfaces to create new software service applications or modify existing software service applications...Application programming interface user database 220 also stores profiles 236. Profiles 236 represent a plurality of different profiles for the plurality of different users. In other words, each user within application programming interface user database 220 is associated with a set of one or more profiles within profiles 236. Each profile may contain information, such as, for example, name and identifier of a particular user; account information associated with the particular user; a user name, password, and biometric data associated with the particular user; a role and/or position of the particular user within an enterprise; names and identifiers of all application programming interfaces and composite application programming interfaces the particular user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces corresponding to the application programming interfaces associated with the particular user; and names and identifiers of all software service applications related to the application programming interfaces and composite application programming interfaces associated with the user and their dependent application programming interfaces...After receiving the request from the user to connect to the application programming interface database in step 402, the computer retrieves all application programming interfaces associated with the user and their dependent application programming interfaces from the application programming interface database based on a profile of the user (step 404). The application programming interfaces associated with the user and their dependent application programming interfaces may be, for example, one or more of application programming interfaces 230 and/or composite application programming interfaces 232 in FIG. 2. The profile of the user may be, for example, a user profile in profiles 236 in FIG. 2. The profile may include information, such as, for example, name and identifier of the user; a role of the user; names and identifiers of all application programming interfaces the user has developed, collaborated on, worked on, used, and owns; names and identifiers of all dependent application programming interfaces; and names and identifiers of all software service applications related to the application programming interfaces associated with the user and their dependent application programming interfaces...” paragraphs 0035/0036/0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Pollock and Rouvellou with the teaching of Laredo because the teaching of Laredo would improve the system of Pollock and Rouvellou by allowing for authorized user access to software packages.

As to claim 40, see the rejection of claims 21, 25, 26 and 28.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0034199 A1 to Pollock in view of U.S. Pub. No. 20050119984 A1 to Rouvellou et al., and further in view of U.S. Pub. No. 2015/0254560 A1 to Laredo et al. as applied to claim 33 above, and further in view of C.N. No. 1041564688 A to Yu.

As to claim 34, Pollock as modified by Rouvellou teaches the computer-implemented system of claim 33, however it is silent with reference to wherein the list of APIs is further based on popularities associated with the APIs.  
Yu teaches wherein the list of APIs is further based on popularities associated with the APIs (“...authority of at least one embodiment of the embodiment of the invention has been used by an application program to find similar security risk with the authority of the authority, and according to these similar security risk of rights to developers of the application program based on the API of the security risk recommendation. the integrated development environment (IDE) providing to the developer for selection of API based on security risk factors so that the developer can quickly and accurately select a suitable security risk of the API...” paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Pollock, Rouvellou and Laredo with the teaching of Yu because the teaching of Yu would improve the system of Pollock, Rouvellou and Laredo by allowing software developers the flexible of selecting APIs for use based on the security of such APIs.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2015/0095923 A1 to Sarid and directed to a method for facilitating an API notebook tool to edit API specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194